Exhibit 12 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH THE COMPUTATION OF RATIOS OF CONSOLIDATED EARNINGS TO FIXED CHARGES (Amounts in thousands, except ratios) Fiscal Year Ended December 31, 2009 2008 2007 2006 2005 (U.S. Dollars in thousands) Earnings: Income (loss) from continuing operations (including dividends from less than 50% owned affiliates) before income taxes, equity in earnings of affiliates, and minority interests $ (29,694 ) $ (15,808 ) $ (15,919 ) $ (1,208 ) $ (8,517 ) Fixed charges 32,869 41,143 10,122 5,154 5,257 Earnings (insufficient earning to cover fixed charges) $ 3,175 $ 25,335 $ (5,797 ) $ 4,126 $ (3,260 ) Fixed charges: Interest $ 32,283 $ 40,733 $ 9,969 $ 5,134 $ 5,257 Amortization of debentures expenses 586 410 153 20 Fixed charges $ 32,869 $ 41,143 $ 10,122 $ 5,154 $ 5,257 Ratio of earnings (deficit) to fixed charges * *Due to the loss in 2009, 2008, 2007, 2006 and 2005, the ratio coverage was less than 1:1.The registrant must generate additional earnings of $29,694, $15,808, $5,797, 1,208 and $3,260 thousands in 2009, 2008, 2007, 2006 and 2005, respectively, to achieve a coverage ratio of 1:1.
